DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments Concerning Priority
	Applicant is claiming foreign priority to EPO 19305076.2 filed January 21, 2019. Applicant has complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Applicant has timely filed a certified copy of the foreign priority which has been filed in English, the foreign priority document is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for purposes of applying art, applicant is entitled to the benefit of the January 21, 2019 foreign priority date.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claims 9, 11, 12 and 15 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 9, in the preamble, applicant is claiming “A method of demonstrating an optical disorder” but has not claimed any viewing through the lenses. Specifically, section “c” is merely claiming “providing an ophthalmic lens to the wearer”. It is not clear how a disorder can be demonstrated by merely providing the lenses to the wearer without the wearer actually viewing through the lenses. Additionally, in section and having the wearer view through the two ophthalmic lenses;” and section “c” is “providing the ophthalmic lenses to the wearer and having the wearer view through the two ophthalmic lenses as re-positioned to thereby compare the two viewings and demonstrate an optical disorder”. 
With respect to claim 9, section “b”, the claimed “re-positioning the ophthalmic lenses to a second position relative to each other, such that the distance vision zone is viewable through the near vision zone and the near vision zone of each lens is viewable through the distance vision zone” lacks clarity and is vague and indefinite. It is not clear what zone is being viewed through and what positioning of the lenses is being claimed. For purposes of examination, the assumed meaning of section “b” is “re-positioning the ophthalmic lenses to a second position relative to each other, such that the distance vision zone is viewable through the near vision location of the near vision zone as set forth in section “a” and the near vision zone of each lens is viewable through the distance vision location of the distance vision zone as set forth in section “a”.
Claim 11: The method of claim 9, wherein the step of re-positioning further comprises first inverting each lens and then exchanging the position of the left lens to that of the right lens and exchanging the position of the right lens to that of the left lens such that the distance vision zone has a power between +1.00 Diopter to +4.00 Diopter and the near vision zone has a power of between about -1.00D to about -4.00D and. 
With respect to claim 12, the claimed “re-positioning further comprises positioning…is between 100 degrees and 125 degrees…” is vague and indefinite. Specifically, the location of the near reference point and distance reference point are fixed on each lens surface and cannot be varied by the re-positioning of the lenses. Specifically, rotating the lens, inverting the lens, etc will not change the angle between the near and distance reference point. Presumably applicant is claiming that the lenses have this angle (regardless of re-positioning). Additionally, it is not clear if applicant is claiming this angle for just one of the lenses or for both of the lenses For the aforementioned reason, the claim is vague and indefinite. For purposes of examination, The method of claim 11, wherein for each lens the near reference point is between about 100 degrees and 125 degrees relative to the distance vision reference point”. 
With respect to claim 15, the claimed “wearer viewing the distance vision zone through the near vision zone and the near vision zone through the distance vision zone” lacks clarity and is vague and indefinite. It is not clear what zone is being viewed through and what positioning of the lenses is being claimed. Additionally, it is not clear if applicant is claiming the facial reaction by viewing through just one of the lenses or through both of the lenses. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is: Claim 15: The method of claim 14, wherein the method further comprises measuring a facial reaction of the non-presbyope wearer in response to the distance vision zone of each lens being viewable by the wearer through the near vision location of the near vision zone as set forth in section “a” and the near vision zone of each lens being viewable by the wearer through the distance vision location of the distance vision zone as set forth in section “a”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthezene publication number 2012/0300172.
With respect to claim 1 Berthezene discloses the limitations therein including the following: an optical article (abstract, progressive lenses); comprising an upper portion (fig 6e, paragraph 0054, with the glasses held upside down, the zone including “NV”); a lower portion (fig 6e, paragraph 0054, with the glasses held upside down, the zone including “FV”); the lower portion comprising a first vision zone (fig 6e, paragraph 0054, with the glasses held upside down, the zone including “FV” as a far vision zone); the upper portion comprising a second vision zone (fig 6e, paragraph 0054, with the glasses held upside down, the zone including “NV” as a near vision zone); the first vision zone comprising a distance vision zone (fig 6e, paragraph 0054, with the glasses held upside down, the zone including “FV” as a far vision zone); the second vision zone comprising a near vision zone (fig 6e, paragraph 0054, with the glasses held upside down, the zone including “NV” as a near vision zone); the first zone comprising the distance vision zone having a distance reference point (fig 6e, paragraph 0059, point “FV”); the second zone comprising the near vision zone having a near reference point (fig 6e, paragraph 0056, 
	With respect to claim 2, Berthezene further discloses the distance zone having plano power (fig 6e, disclosing the optical power at FV of zero); and the near zone having an average power between -1.00 D to -4.00 D (fig 6e, disclosing the optical power at NV of -2.00D). 
With respect to claim 6, Berthezene further discloses the optical article as an ophthalmic lens (abstract, paragraph 0053, eyeglasses within an eyeglass frame). 
With respect to claim 7, Berthezene further discloses the optical article positioned with an eyeglass frame (abstract, paragraph 0053, eyeglasses within an eyeglass frame).
Claim(s) 1, 4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki publication number 2011/0317127.
With respect to claim 1 Suzuki discloses the limitations therein including the following: an optical article (abstract, progressive lenses); comprising an upper portion (fig 1A, paragraphs 0069-0073, with the glasses held upside down, zone “2”); a lower portion (fig 1A, paragraphs 0069-0073, with the glasses held upside down, zone “1”); 
	With respect to claim 4, Suzuki further discloses the near vision reference point positioned at an angle of between 100 and 125 degrees from the distance vision reference point (fig 1A which discloses an angle of approximately 110 degrees). 
With respect to claim 6, Suzuki further discloses the optical article as an ophthalmic lens (abstract, paragraph 0074, eyeglasses within an eyeglass frame). 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee patent number 7,832,861.
	With respect to claim 1 Lee discloses the limitations therein including the following: an optical article (abstract, reverse progressive lens); comprising an upper portion (figs 3, zone “20” and/or 4, zone “35”); a lower portion (fig 3 and/or fig 4, zone “40”); the lower portion comprising a first vision zone (column 2, line 50 to column 3, line 12, zone “40” of figs 3 and/or 4 as a “distance zone”); the upper portion comprising a second vision zone (column 2, line 50 to column 3, line 12, zone “20” of fig 3 as a “near zone” and/or disclosing portion “35” of fig 4 as “becoming the new near zone”); the first vision zone comprising a distance vision zone (column 2, line 50 to column 3, line 12, 
	With respect to claim 1, Lee discloses the lenses as progressive ophthalmic lenses (abstract) but does not specifically disclose the progressive lens having near and distance reference points. However, the examiner takes Judicial Notice that it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the progressive lens of Lee as further including near and distance reference points since it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured.
With respect to claim 6, Lee further discloses the optical article as an ophthalmic lens (abstract, column 1, line 10). 
	With respect to claim 7, Lee further discloses the optical article positioned with an eyeglass frame(abstract, column 1, line 10, Fig 1).
Claims 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krall publication number 2015/0049301.
	With respect to claim 1 Krall discloses the limitations therein including the following: an optical article (abstract, fig 6, paragraphs 0002, progressive lenses); comprising an upper portion (figs 6, paragraphs 0060-0061, with the glasses held 
	With respect to claim 1, Krall discloses the lenses as progressive ophthalmic lenses (abstract, fig 6, paragraphs 0002, progressive lenses) but does not specifically disclose the progressive lens having near and distance reference points. However, the examiner takes Judicial Notice that it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured. Therefore, it would have been obvious to one of ordinary skill in 
	With respect to claim 2, Krall further discloses the distance zone having plano power (fig 6, paragraphs 0060-0062, zone “110” disclosed as having zero power); and the near zone having an average power between -1.00 D to -4.00 D (fig 6, paragraphs 0060-0062). 
	With respect to claim 3, Krall further discloses the near zone having a power of -3.00 D (paragraph 0062). 
With respect to claim 6, Krall further discloses the optical article as an ophthalmic lens (abstract, paragraph 0015, 0031, fig 6). 
With respect to claim 7, Krall further discloses the optical article positioned with an eyeglass frame (abstract, paragraph 0015, 0031, fig 6).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki publication number 2011/0317127.
	With respect to claim 5, Suzuki discloses the distance vision reference point positioned in the distance vision zone (fig 1A, point “SO” within zone “1”); a near vision reference point positioned in a near vision zone (fig 1A, point “EO” within zone “2”); but does not specifically disclose the angle between the points as being 115 degrees. However, Suzuki discloses an angle between the points of approximately 110 degrees (fig 1A). It has been held that where the claimed ranges and prior art do not overlap but Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the progressive lens of Suzuki the additional feature of having the angle as claimed of 115 degrees since this closely approximates the suggested angle taught by Suzuki for the purpose of providing a progressive ophthalmic lens of improved imaging. 
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthezene or Suzuki or Lee or Krall in view of Arieli publication number 2017/0269379. 
	With respect to claim 8, Berthezene, Suzuki, Lee, Krall disclose progressive lenses formed onto optical surfaces of lens material but do not disclose the use of a patch that is removable attached to a lens. Arieli teaches that a lens can be converted into a progressive lens by removably attaching a film to a lens surface i.e. a patch for the purpose of converting a standard lens into a progressive lens (abstract, paragraphs 0034-0036). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have any or all of the lenses of Berthezene, Suzuki, Lee, Krall as using a patch that is removable attached to the lens instead of forming a progressive surface onto lens material since Arieli teaches that a lens can be converted into a progressive lens by removably attaching a film to a lens surface i.e. a patch for the purpose of converting a standard lens into a progressive lens. 	

Prior Art Citations
	Yanari publication number 2019/0258081 (abstract, fig 1B, paragraph 0047), and Kaga publication number 2017/0115510 (abstract, paragraphs 0101-0102) are being cited in support of the examiner’s Judicial Notice that it is well known in the art of progressive ophthalmic lenses to have such lenses include near and distance reference points for the purpose of having locations on the lens surface at which the respective near and distance powers are measured.
 	Colas publication number 2014/0211152 is being cited as another reference that could have been used as a teaching reference for claim 8 and the use of patches, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and based on the assumed meaning of the 112 rejections set forth above).
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 9, . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 27, 2022